Case 1:17-cv-01484-MN Document 505 Filed 06/29/21 Page 1 of 3 PageID #: 19966
                                                                                   1313 North Market Street
                                                                                               P.O. Box 951
                                                                                 Wilmington, DE 19801- 0951
                                                                                               302 984 6000
                                                                                    www.potteranderson.com

                                                                                            David E. Moore
                                                                                                    Partner
                                                                                           Attorney at Law
                                                                              dmoore@potteranderson.com
                                                                                 302 984-6147 Direct Phone
                                                                                      302 658-1192 Firm Fax
                                          June 29, 2021

VIA ELECTRONIC FILING
The Honorable Maryellen Noreika
U.S. District Court for the District of Delaware
J. Caleb Boggs Federal Building
844 N. King Street
Wilmington, DE 19801

       Re:     Nuance Communications, Inc. v. MModal LLC, C.A. No. 17-1484-MN

Dear Judge Noreika:

         We write to provide an update regarding the parties’ positions following the June 22,
2021 claim construction hearing with the Court, concerning supplemental expert discovery and
the trial date.

   A. Nuance’s Position

        Nuance’s position is that supplemental expert discovery is not necessary. The Court’s
construction of “first remote session” of U.S. Patent No. 6,766,295 aligns with how Nuance’s
experts interpreted the term in their respective expert reports. Nonetheless, given MModal’s
desire to conduct supplemental expert discovery, Nuance has proposed the following schedule:

       •       Tuesday, July 13: MModal serves supplemental expert reports
       •       Tuesday, July 27: Nuance serves responsive supplemental expert reports
       •       Friday, August 6: Expert discovery cutoff

       In addition, Nuance’s position is that any report supplementation must be strictly limited
to addressing issues implicated by the Court’s construction of “first remote session.” Finally,
Nuance proposes that the Court keep the August 30 trial date. MModal has indicated that it is not
available for trial on September 20, and Nuance is not available for trial on October 4 because
Nuance’s damages expert is scheduled to be in an ITC trial the week of October 4.

         Although this proposal provides MModal the three weeks that it requested for
supplemental expert reports (see 6/22 Hearing Tr. at 39:12-16), MModal now argues that if the
trial date remains August 30, the stipulated pretrial schedule (D.I. 491) is “not workable because
there will be new documents, evidence, prior art, and potentially new witnesses.” 6/28 Email
from S. O’Donohue to A. Desai. Nuance objects to MModal’s attempt to re-open fact discovery.
There is no basis for re-opening fact discovery, and therefore, there will not be any new
documents, evidence, prior art, or new witnesses. Finally, to the extent MModal’s concern
regarding the stipulated pretrial schedule relates to the due date for motions in limine, Nuance
Case 1:17-cv-01484-MN Document 505 Filed 06/29/21 Page 2 of 3 PageID #: 19967
The Honorable Maryellen Noreika
June 29, 2021
Page 2

proposes that the parties can reserve one motion in limine to be exchange and briefed after the
completion of the supplemental expert discovery.

         Lastly, MModal proposes a bench trial for its Section 101 defense, citing a hearing from
Caredx, Inc. v. Natera, Inc. 19-cv-00567-CFC, May 17, 2021 Hr’g (D. Del.). In Caredx,
however, the parties did not agree to a bench trial and the parties appear to dispute whether this
hearing was a bench trial or a summary judgment hearing. See, e.g., Caredx, 19-cv-00567-CFC
at D.I. 175, 176. Here, the Court denied MModal’s summary judgment motion, finding that there
are genuine issues of material fact. 6/22 Hearing Tr. at 35:23-37:4. Thus, a jury should decide
these factual issues. See VS Techs., LLC v. Twitter, Inc., No. 2:11cv43, 2012 U.S. Dist. LEXIS
59475, at *9 (E.D. Va. Apr. 26, 2012) (rejecting the “argument that Section 101 is a question of
law and thus, not a triable issue of fact for a jury”); see Paul R. Gugliuzza, Law, Fact, and Patent
Validity, 106 Iowa L. Rev. 607, 626 (2021) (“[U]nder prevailing assumptions about how the
Seventh Amendment operates in patent cases, eligibility should be a jury question if a case gets
to trial.”).

    B. MModal’s Position

       A.       MModal’s Position

       MModal’s position is that moving the trial date to October 4, 2021 1 is the most appropriate
course of action under the circumstances. In particular, MModal’s proposed schedule for
supplemental expert discovery and the trial date is outlined below:

               July 16: Supplemental expert reports; July 30: Responsive expert reports (no reply
                reports)

               August 13: Supplemental expert discovery cutoff

               September 20: Pretrial Order

               October 4: Jury trial begins

MModal proposes that the remaining pretrial deadlines (D.I. 491) be extended the same amount as
the trial, five weeks each, culminating in the parties filing the pretrial order two weeks before the
start of trial, on September 20, 2021. In any event, this modest continuance will allow the parties
to conduct focused supplemental expert discovery addressing the impact of the Court’s recent
claim construction order in an orderly fashion. This extension will permit the parties to complete
the supplemental expert discovery before beginning motion in limine practice, disclosing
statements of uncontested and contested facts and issues, and finalizing exhibits lists, which might
all be impacted by the supplemental expert discovery. Without this brief extension, any issues that
arise impacting the pretrial deadlines would have to be handled on an ad hoc basis, wasting time
and resources of the parties and the Court. Nuance stated that its damages expert, Dr. Prowse, has
a trial before the International Trade Commission (“ITC”) in Washington, D.C. (a short drive from
Wilmington) starting on October 6, and they do not explain why Dr. Prowse could not attend both.

1
 MModal’s damages expert, Mr. Michael Tate, is testifying in an in person trial in the Western
District ofTexas, beginning on September 20, 2021.
Case 1:17-cv-01484-MN Document 505 Filed 06/29/21 Page 3 of 3 PageID #: 19968
The Honorable Maryellen Noreika
June 29, 2021
Page 3

Furthermore, it is our understanding that the is still conducting trials remotely, and has not set a
date to begin in person hearings. 2

        During its meet and confer with Nuance and subsequent correspondence, it appears that
Nuance contends that none of the pretrial deadlines need to be moved Instead, Nuance suggests
that the parties could reserve one motion in limine, but that would require fully briefing those
motions, under Nuance’s schedule, in ten days. Even still, by keeping the August 30 trial date, the
parties will have to determine what facts and issues are contested and uncontested, and finalize
trial exhibit lists before the supplemental expert discovery concludes.

       MModal respectfully contends, as it has consistently since first raising this issue with the
Court on March 17, 2021 (D.I. 366), that its supplemental expert reports should address how the
Court’s additional (and narrowing) construction impacts the issues of invalidity, non-infringement,
and damages. MModal’s technical and damages experts will explain how even under the Court’s
construction, the claims are still nevertheless invalid, why the Accused Products do not infringe
under the Court’s construction, and how the construction impacts damages. These arguments
would be narrow, focused, and limited to the arguments we expect to present at trial.

        Lastly, MModal also proposes that the Court take up the factual issues pertaining to the
’946 Patent and Alice Step Two in a bench trial while the jury deliberates, or at another time
convenient for the Court. It is our understanding that this has been the recent practice of Judge
Connolly, who recently held an evidentiary hearing on Section 101 after denying the summary
judgment motion because of disputes between the experts. See Caredx, Inc. v. Natera, Inc. 19-cv-
01804-CFC, D.I. 76 (Dec. 1, 2020) (denying summary judgment motion); id. at Oral Order dated
April 20, 2021 (setting Evidentiary Hearing); id. at Minute Entry dated May 17, 2021
(“Evidentiary Hearing Held”) ), and MModal believes it would be appropriate here. Contrary to
Nuance’s position, Judge Connolly already held an evidentiary hearing on this issue and expressed
his view that he should resolve factual issues in the same way the Federal Circuit has endorsed the
Court resolving factual issues on indefiniteness.



                                              Sincerely,

                                              /s/ David E. Moore

                                              David E. Moore (#3983)



7282386/ 43964




2
    https://www.usitc.gov/press_room/featured_news/usitc_response_covid_19.htm
